The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention relates to method and apparatus of transmission, particularly in multiple-input multiple-output (MIMO).  Prior art of record – closest reference – Park et al. – US 2020/0083939, taking individually or collectively, fails to fairly teach such method and apparatus, as claimed as a whole, including “a transmitter which, in operation, transmits capability information indicative of capabilities of the terminal apparatus, the transmitted capability information including at least one main capability field and a plurality of dependent capability fields, each of the plurality of dependent capability fields being associated with one of the at least one main capability field, wherein the at least one main capability field includes a multi-stream capability field for indicating whether multi-stream is supported or not, and the plurality of dependent capability fields include a precoding field for indicating a precoding method that is supported by the terminal apparatus;
a receiver which, in operation, receives N multiplexed signal streams (N is an integer equal to 2 or greater) that are generated based on the multi-stream capability field in the transmitted capability information by a base station apparatus that receives the transmitted capability information; and signal processing circuitry which, in operation, performs signal processing on the N multiplexed signal streams based on the at least one main capability field and the plurality of dependent capability fields in the transmitted capability information,
wherein the N multiplexed signal streams are generated by the base station apparatus by generating a transmission stream based on the at least one main capability field and the plurality of dependent capability fields in the transmitted capability information and performing spatial multiplexing on transmission streams” in independent claim 1 and corresponding independent claim 7 (claims 2-6, 8-12 depend therefrom).  Thus, claims 1-12 are allowed over prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oteri et al. (US 2021/0143887)
Lakkis (US 2009/0232245)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAC V HA/           Primary Examiner, Art Unit 2633